             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                            8:17CR45
    vs.
                                                     ORDER
DARNELL POLITE,

               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Dispositional
          Hearing (filing 151) is granted.

    2.    Defendant Darnell Polite's violation of supervised release hearing
          is continued to December 20, 2019, at 10:30 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
          Omaha, Nebraska. The defendant shall be present at the hearing.

    Dated this 18th day of September, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
